Evans, P. J., and Atkinson, J.,
concur in the judgment and in the various propositions laid down in the opinion, except that contained in the ninth division. We think this evidence was inadmissible. A joint indictment against a witness for the accused and the accused, for a distinct offense, is not admissible to show the bias of the witness. The defendant’s involuntary joinder in the indictment with the witness by the grand jury affords neither presumption nor inference of identity of interest of defense. By this evidence the credibility of the witness is not attacked by any of his own acts or conduct; but he is sought to be discredited by the ex parte action of the grand jury in returning a joint bill of indictment for a distinct offense against himself and the accused. If a defendant is to be presumed innocent until proved guilty, a fortiori the standing, character, and credibility of a witness should not be allowed to be impugned by the introduction in evidence of an indictment containing a different charge, which he has never had the privilege of defending. Our views are in accord with the *432ruling in City Bank of Macon v. Kent, 57 Ga. 283 (12); and though the point there decided may have been an obiter dictum, it stands, in onr opinion, upon an impregnable basis.